McAdam, J.
The mother of an infant who has been bitten by a ferocious bloodhound applies (1) for an order appointing her guardian acl litem, and (2) permitting her to sue in forma pauperis. The petition sets forth a meritorious cause of action, and alleges the impecuniosity of the mother, and yet I am compelled to refuse to appoint her as guardian because she is poor. The child cannot sue without a guardian ad litem, and the Code will not permit me to appoint the mother, because she is not a responsible person (Code, § 469 ; Supreme Court Rule, 43). This should not be so. The parents of a child are its natural protectors, and whether responsible or not, either of them should be permitted to act as its guardian ad litem, and if need be, allowed to sue in forma pauperis in respect to actions for personal injuries to the infant. Poverty should never work a denial of justice. But the law, in its endeavor to protect the interests of the infant, will not permit a “pauper guardian” to be appointed in any case, and hence the wrongs to this poor child must go unredressed, unless some responsible individual will volunteer to act as guardian, and thus become a party to a transaction which does not concern him. , Nor can I permit the child to sue informa pauperis, and appoint the guardian afterwards, so as to have the order inure to his benefit.
Applications denied.